                                                             USDC-SDNY
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                 DOC#:
SOUTHERN DISTRICT OF NEW YORK                                DATE FILED:    \il \1-l 2Dl8
 HEATHER E. DANIELS,

                           Plaintiff,
                                                          No. 17-CV-8067 (RA)
                      V.

                                                           OPINION & ORDER
 BABETTE HADDAD, MCHNY LLC d/b/a
 MAXWELL'S CHOPHOUSE, and MOCAL
 ENTERPRISES, INC.,

                           Defendants.


 BABETTE HADDAD, and MCHNY LLC
 d/b/a MAXWELL'S CHOPHOUSE,

                           Plaintiffs,                    No. 18-CV-1144 (RA)

 V.                                                        OPINION & ORDER

 HEATHER E. DANIELS,

                           Defendant.



RONNIE ABRAMS, United States District Judge:

       On October 19, 2017, Plaintiff Heather Daniels brought an action in this Court against

Defendants Babette Haddad, MCHNY LLC d/b/a Maxwell's Chophouse, and Mocal Enterprises,

Inc. for alleged violations of the Fair Labor Standards Act ("FLSA") and the New York Labor

Law ("NYLL"). On December 4, 2017, Babette Haddadd and MCHNY LLC d/b/a Maxwell's

Chophouse-two of the defendants in the action brought by Daniels-brought a separate action

against Daniels in New York County Supreme Court for breach of fiduciary duty and other New

York common law torts (the "Haddad action"). Daniels removed that action to this Court on
February 8, 2018, and the cases proceeded as related actions. Before the Court is the parties'

application for approval of a settlement agreement as to both actions.

        The Court, having reviewed the parties' proposed agreement and fairness letter, finds that

the settlement is fair and reasonable. Under the terms of the proposed settlement agreement,

Defendants agree to pay Plaintiff a total of$48,000. Settlement Agreement ,r 4(a). After attorney's

fees and costs are subtracted, Plaintiff will receive $31,467. Fairness Letter at 2. As a percentage

of her alleged damages ($50,000), this take-home award is 62.9% of what she expects she could

recover at trial. This amount is reasonable in light of the risks of trial. Cf Beckert v. Ronirubinov,

No. 15-CV-1951 (PAE), 2015 WL 8773460, at *2 (S.D.N.Y. Dec. 14, 2015) (approving a

settlement of approximately 25 percent of the maximum possible recovery).

       The Court also approves the attorneys' fees and costs set forth in the fairness letter. "In an

FLSA case, the Court must independently ascertain the reasonableness of the fee request." Gurung

v. White Way Threading LLC, 226 F. Supp. 3d 226, 229-30 (S.D.N.Y. 2016). Here, the fee is

precisely one-third of the award, and when using a "percentage of the fund" approach, "courts

regularly approve attorney's fees of one-third of the settlement amount in FLSA cases." Meza v.

317 Amsterdam Corp., No. 14-CV-9007 (VSB), 2015 WL 9161791, at *2 (S.D.N.Y. Dec. 14,

2015). According to the letter, Plaintiff will receive $31,467 and her attorneys will receive $16,533

($15,733 in legal fees and $800 in costs). After costs are subtracted, the attorney's fees award is

exactly one-third (33.33%) of the net settlement amount. The amount of the fee is therefore

reasonable as a fair percentage of the net award.

       The settlement agreement's general release provisions are also fair and reasonable. "In

FLSA cases, courts in this District routinely reject release provisions that 'waive practically any

possible claim against the defendants, including unknown claims and claims that have no



                                                    2
relationship whatsoever to wage-and-hour issues."' Gurung, 226 F. Supp. 3d at 228 (quoting

Lopez v. Nights ofCabiria, LLC, 96 F. Supp. 3d 170, 181 (S.D.N.Y. 2015)). Although the release

provisions at issue here are broad-releasing all claims the parties may have against each other

with respect to conduct that arose on or prior to the date of the agreement-the provisions are

mutual and the parties have provided "a concrete and persuasive explanation of the practical

benefit [Plaintiff! stands to realize in exchange for broadly releasing all claims against

[Defendants.]" Id at 229; cf Larrea v. FPC Coffees Realty Co., Inc., No. 15-CV-1515 (RA), 2017

WL 1857246, at *3 (S.D.N.Y. May 5, 2017) (declining to approve a broad mutual release "absent

a sound explanation for how this broad release benefits the plaintiff employee[.]"). Specifically,

the parties have explained that the broad mutual release benefits Plaintiff because it releases

Defendants' potential claims against her for alleged loans and salary advances, unauthorized credit

card charges, a missing laptop computer that Defendants have accused Plaintiff of taking, and all

other claims Defendants brought against Plaintiff in the Haddad action. Fairness Letter at 2-3.

Given this explanation, the Court is persuaded that the releases are indeed reciprocal and that they

provide Plaintiff a practical benefit comparable to the benefit that Defendants will receive. See

Lola v. Skadden, Arps, Meagher, Slate & Flom LLP, No. 13-cv-5008 (RJS), 2016 U.S. Dist. LEXIS

12871, at *5 (S.D.N.Y. Feb. 3, 2016) ("Here, the Settlement provides for both a waiver of claims

against Defendants and a waiver of claims against Plaintiffs, assuaging concerns that the waiver

unfairly benefits only Defendants."). The mutual release provisions are therefore approved.

       Finally, the Court approves the settlement agreement's non-disclosure provision. Non-

disclosure provisions can, at times, "be contrary to public policy because they prevent the spread

of information about FLSA actions to other workers ... , who can then use that information to

vindicate their statutory rights." Lopez v. Ploy Dee, Inc., No. 15-cv-647 (AJN), 2016 U.S. Dist.



                                                 3
LEXIS 53339, at *6 (S.D.N.Y. April 21, 2016). Here, however, the non-disclosure provision

benefits Plaintiff as well as Defendants, and "mainly restricts [the parties'] contact with the media,

not their general ability to discuss the Settlement." Lola, 2016 U.S. Dist. LEXIS 12871, at *7

(S.D.N.Y. Feb. 3, 2016). Specifically, the parties are prohibited from posting verbal or written

communications regarding the related actions or the settlement agreement and, if contacted by the

media, they are to "simply refer the inquirer to the public dockets." Settlement Agreement at 112.

Under the circumstances of this case-which involves represented parties settling related actions

they have brought against each other-such a provision reflects "a reasonable compromise that

does not conflict with the FLSA's purpose of protecting against employer abuses." Id.

                                          CONCLUSION

         For the reasons stated above, the Court approves the parties' settlement agreement. The

Court dismisses the Complaint with prejudice in accordance with the settlement agreement. The

Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:     December 17, 2018
           New York, New York


                                                   United States District Judge




                                                  4
